Title: From George Washington to the U.S. Senate, 19 May 1796
From: Washington, George
To: United States Senate


        
          Gentlemen of the Senate,
          United States May 19th 1796.
        
        I nominate
        James Simpson, at present Consul of the United States at Gibraltar, to be their consul for the Kingdom of Morocco
        
        John S. M. Matthieu, to be their Consul at the City of Naples.
        Francis Coffyn, to be their Consul at Dunkirk
        James Holmes, to be their Consul at Belfast in the Kingdom of Ireland.
        George Knox, to be their Consul at Kingston upon Hull in England.
        
          Go: Washington
        
      